 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
10                                           WESTERN DIVISION
11

12   DESIREE GRISHAM,                            )   No. CV 16-8079-PA (PLA)
                                                 )
13                          Plaintiff,           )   JUDGMENT
                                                 )
14                v.                             )
                                                 )
15   COUNTY OF LOS ANGELES, et al.,              )
                                                 )
16                          Defendants.          )
17

18        Pursuant     to     the    Order   Accepting   the   Magistrate   Judge’s   Report   and
19   Recommendation,
20        IT IS ADJUDGED that this action is dismissed
                                                   sed with prejud
                                                            prejudice.
                                                                 dic
                                                                  i e.
21

22   DATED: June 3, 2019                                 ___________________________________
                                                         _______
                                                         __    _____
                                                                   ___
                                                                     ___
                                                                       ________________
                                                                                     _ __
                                                                                       ___ __
                                                                                           ____
                                                                   PERCY
                                                                   PERC
                                                                      RCY ANDERSON
                                                                      RC
23                                                          UNITED STATES
                                                                       A ES DISTRICT JUDGE
                                                                    STAT
24

25

26

27

28
